DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
The arguments/amendments/terminal disclaimer filed, dated 5/10/2022, have overcome:
The objection to claim(s) 20, 25, 26, 28-29, 31.
The rejection of claim(s) 24, 27, 30-31 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
The rejection of claim(s) 20-30 on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-10, 12 of U.S. Patent No. 10,314,713. 
The aforementioned objections/ rejections have been withdrawn.
Applicant's arguments, with respect to the rejection of claim(s) 20, 22-26, 28-29 under pre-AIA  35 U.S.C. 102(b) based on Krueger et al. (US 2004/0143332 A1 – as previously cited), filed 5/10/2022, have been fully considered but they are not persuasive.  Applicant argues:
Krueger et al. discloses a limited range of motion between/rotation of implants 104 and 102 about axis 140 (see paragraphs [0108, 0119]); Krueger et al. does not disclose any embodiments of implant that are configured impeding relative rotation therebetween, as claimed.  Examiner disagrees with this argument.  The claim requirements directed to relative rotations/ locking of the tibial implant and intermediate implants are functional language.  “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did no defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); In Re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  “[A]pparatus claims cover what a device is, not what a device does.’  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).”  See MPEP 2114.  Examiner is considering the implants 104 and 102, as disclosed by Krueger et al., as capable of being fastened together such that there can be no relative rotation therebetween (by the coupler 186 being tightened down such that the frictional forces between the implants 102 and 104 are too great to allow movement/ rotation therebetween). 
Examiner has failed to establish a prima facie case of anticipation, and Examiner has failed to explain how the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus.  Examiner disagrees with this argument.  With respect to the function of allowing rotational movement and then locking of the implants 102 and 104.  Kruger et al. explicitly recites allowing relative movement therebetween in paragraphs [0108, 0119].  Additionally, the implants 102 and 104 are fastened to each other by a coupler 186, which may be a screw.  In situations in which the opening 184 extends entirely through implant 102 the coupler is capable of being tightened down such that implant 104 is squeezed so tightly against implant 102 that there may be no movement/ rotation therebetween – this is an inherent feature of this type of screw into opening connection that is found not only in medical implants but also in basic carpentry.  With respect to the implants 102, 104, 174 and 106 being implantable within an ankle/ being capable of being implanted on a tibia/ talus.  The implants 102, 104, 174, 106 are disclosed as implanted within a spine (as such they must be able to be implanted within a human body, are designed to connect to bone, and must be capable of functioning as the bone they replace).  In which case they only difference is the geometry of the ankle vs the geometry of the spine.  However, to replace the ankle joint a section of the tibia and talus must be resected – as such the implant, as disclosed by Krueger et al., is capable of being implanted within the ankle (as long as enough of the tibia/ talus are resected to fit the implant therebetween). 
Claim Objections
Claim(s) 32 is/are objected to because of the following informalities: 
Claim 32, lines 1-2 is missing a comma: “before locking the intermediate implant can move” should be --before locking, the intermediate implant can move--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 31-39 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Within claim 31, lines 1-3: Applicant claims, “a method of implanting an intermediate implant of an ankle prosthesis comprising: inserting a tibial implant into a patient”; the scope of the claim is determined by the preamble – which is directed to the method of implanting an intermediate implant alone; however, Applicant positively recites the step of implanting the tibial implant (which is not part of the intermediate implant).  As such, it is unclear, and therefore indefinite, what Applicant is considering to be the scope of the claim.  For the purposes of examination, Examiner is assuming the aforementioned claim requirement should read --a method of implanting an ankle prosthesis comprising: inserting a tibial implant into a patient--.  Claim(s) 32-39, which depend from claim 1, inherit all the problems associated with claim 31.
Within claim 34, lines 1-4: Applicant claims, “a method […] further comprising a fastener configured to couple with the intermediate implant […] the locking step comprises coupling the fastener with both the intermediate implant and the tibial implant”; it is unclear, and therefore indefinite, whether the fastener is actually required to couple the intermediate implant and the tibia implant (due to the configured to language).  For the purposes of examination, Examiner is assuming the aforementioned steps are required and should not include the configured to language (for example: --a method […] further comprising a fastener to couple with the intermediate implant […] the locking step comprises coupling the fastener with both the intermediate implant and the tibial implant--).
Within claim 38, lines 1-2: Applicant claims, “wherein the intermediate implant is oriented relative to the tibial implant and the talar implant”; it is unclear, and therefore indefinite, whether the claim positively recited (requires) the talar implant.  Claim 31, from which claim 38 depends, does not positively recite the talar implant, instead merely claiming a surface configured to move with respect to a talar implant; however, within claim 38, it appears Applicant is trying to positively recite a talar implant.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 20, 22-26, 28-29 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Krueger et al. (US 2004/0143332 A1 – as previously cited).
With respect to claim 20:
Krueger et al. discloses an ankle prosthesis (implant 100), as can be seen in figs. 18-20, component for use with an ankle (capable of use within an ankle) (the claim is directed to the implant itself, not the method of use; as such, where the implant is positioned/ intended to be positioned (within the ankle) is merely functional language.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did no defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); In Re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  “[A]pparatus claims cover what a device is, not what a device does.’  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).”  See MPEP 2114.  The implant (100), as disclosed by Krueger et al., is considered capable of being positioned within the implant (as it will have dimensions so it can fit in this space and the materials allow it to be positioned within the body)), comprising: 
an intermediate implant (member 104) configured to be disposed between a tibia implant (engaging plate 102) and a talar implant (in combination members 174 and engaging plate 106) (paragraph [0108]), the intermediate implant (member 104) comprising a top portion (surface in contact with engaging plate 102) and a bottom portion (convex portion 164) (paragraphs [0109-0110]), the bottom portion (convex portion 164) defining a surface configured to move relative to the talar implant (in combination members 174 and engaging plate 106) at a contact interface and the top portion (surface in contact with engaging plate 102) being configured to couple to the tibia implant (engaging plate 102) such that the intermediate implant (member 104) can rotate relative to the tibia about a first axis (axis of rotation 138) so as to position the intermediate implant (member 104) at an angle relative to the tibia implant (engaging plate 102) and can lock relative to the tibia implant (engaging plate 102) thereby impeding rotation relative to the tibia implant (engaging plate 102) once positioned (paragraphs [0108-0109]).
With respect to claim 22:
Wherein the first axis (axis of rotation 138) is a medullary axis (ZZ’) of the tibia (Applicant is claiming the location of the first axis (axis of rotation 138) within an ankle; this is functional language.  “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did no defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); In Re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  “[A]pparatus claims cover what a device is, not what a device does.’  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).”  See MPEP 2114.  Examiner is considering the axis of rotation 138, as disclosed by Krueger et al., as capable of being aligned with the medullary axis (ZZ’) of the tibia as claimed by Applicant.).
With respect to claim 23:
Wherein the intermediate implant (member 104) is configured to couple with a fastener (coupler 186) that is configured to couple with the tibia implant (engaging plate 102) thereby locking the angle of the intermediate implant (member 104) relative to the tibia implant (engaging plate 102) (paragraph [0109]).
With respect to claim 24: 
Wherein the angle is the angle at which stresses exerted on the intermediate implant are less than at other angles (the claim requirement “the angle is the angle at which stresses exerted on the intermediate implant are less than at other angles” is functional language as it is directed to how the implant will react once implanted; “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did no defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); In Re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  “[A]pparatus claims cover what a device is, not what a device does.’  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).”  See MPEP 2114.  Examiner is considering the implant (100), as disclosed by Krueger et al., as capable of being positioned within the ankle/ ankle prosthesis as claimed by Applicant, and as such the angle can be selected to minimize stresses.).
With respect to claim(s) 25-26: 
Wherein the angle corresponds to the intermediate implant being in a position relative to the tibia implant such that said intermediate implant is substantially centered relative to the point of origin (Po) about which the movements of the tibia relative to the talus in anteroposterior translation, in mediolateral translation, and in rotation about the medullary axis (ZZ) of the tibia take place; and wherein the intermediate implant is oriented relative to the tibia implant and the talar implant such that the movement axes of the prosthesis substantially coincide with the natural anatomical axes of the ankle of the patient (the aforementioned claim requirements are functional language as it is directed to how the implant is positioned/ will react when implanted; “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did no defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); In Re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  “[A]pparatus claims cover what a device is, not what a device does.’  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).”  See MPEP 2114.  Examiner is considering the implant (100), as disclosed by Krueger et al., as capable of being positioned within the ankle/ ankle prosthesis as claimed by Applicant, and as such reacting in claimed manner).
With respect to claim 28:
Krueger et al. discloses an ankle prosthesis (implant 100), as can be seen in figs. 18-20, (the claim is directed to the implant itself, not the method of use; as such, where the implant is positioned/ intended to be positioned (within the ankle) is merely functional language.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did no defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); In Re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  “[A]pparatus claims cover what a device is, not what a device does.’  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).”  See MPEP 2114.  The implant (100), as disclosed by Krueger et al., is considered capable of being positioned within the implant (as it will have dimensions so it can fit in this space and the materials allow it to be positioned within the body)), comprising:
a) a talar implant (in combination members 174 and engaging plate 106) (paragraph [0108]);
b) a tibial implant (engaging plate 102) (paragraph [0108]); and
c) an intermediate implant (member 104) configured to be interposed between the tibial implant (engaging plate 102) and the talar implant (in combination members 174 and engaging plate 106) (paragraph [0108]), the intermediate implant (member 104) comprising a top portion (surface in contact with engaging plate 102) and a bottom portion (convex portion 164) (paragraphs [0109-0110]), the bottom portion (convex portion 164) defining a surface configured to move relative to the talar implant (in combination members 174 and engaging plate 106) at a contact interface and the top portion (surface in contact with engaging plate 102) being configured to couple to the tibial implant (engaging plate 102) such that the intermediate implant (member 104) can rotate relative to the tibia about a medullary axis (ZZ’) of the tibia so as to position the intermediate implant (member 104) in a rotational position relative to the tibial implant (engaging plate 102) and can lock relative to the tibial implant (engaging plate 102) thereby impeding rotation relative to the tibia implant (engaging plate 102) once positioned (the “talar implant at a contact interface and the top portion being configured to couple to the tibial implant such that the intermediate implant can rotate relative to the tibia about a medullary axis (ZZ’) of the tibia so as to position the intermediate implant in a rotational position relative to the tibial implant and can lock relative to the tibial implant thereby impeding rotation relative to the tibia implant once positioned” claim requirement is functional language as it is directed to how the implant is positioned/ will react when implanted; “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did no defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); In Re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  “[A]pparatus claims cover what a device is, not what a device does.’  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).”  See MPEP 2114.  Examiner is considering the implant (100), as disclosed by Krueger et al., as capable of being positioned within the ankle/ ankle prosthesis as claimed by Applicant, and as such reacting in claimed manner).
With respect to claim 29:
Further comprises a fastener (coupler 186) configured to couple with the tibial implant (engaging plate 102) thereby locking the rotational position of the intermediate implant (member 104) relative to the tibia implant (engaging plate 102) (paragraph [0109]).
Terminal Disclaimer
The terminal disclaimer filed on 5/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,314,713 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claim(s) 21, 27, 30 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 31-39 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Examiner can find no reference alone nor in combination which disclose:
With respect to claim 21:
An intermediate implant, for use within an ankle prosthesis, which can rotate relative to a tibial implant about an axis before being locking into position and move linearly along a second axis substantially normal to the first axis before being locked into position.
With respect to claim 27:
An intermediate implant, for use within an ankle prosthesis, which can rotate relative to a tibial implant about an axis before being locking into position such that the intermediate implant is substantially centered relative to the point of origin about which movements relative to the talus take place, nd has a frustoconical articulating surface.
With respect to claim 30:
An ankle prosthesis comprising: a tibial implant, a talar implant, and an intermediate implant; the intermediate implant can rotate relative to a tibial implant about an axis before being locking into position and has a frustoconical articulating surface.
With respect to claim 30:
An ankle prosthesis comprising: a tibial implant, a talar implant, and an intermediate implant; the intermediate implant can rotate relative to a tibial implant about an axis before being locking into position and has a frustoconical articulating surface.
With respect to claim 31:
A method of inserting an ankle prosthesis comprising: a tibial implant and an intermediate implant; the intermediate implant can rotate relative to a tibial implant about an axis before being locking into position.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233. The examiner can normally be reached M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REBECCA S PRESTON/Examiner, Art Unit 3774